279 F.2d 219
Dora A. HOWSER and Madge Howser, Appellants,v.UNITED STATES of America, Appellee.
No. 18207.
United States Court of Appeals Fifth Circuit.
June 17, 1960.

Madge Howser, Dora A. Howser, in pro.  Per.
Hugh Nugent, Roger P. Marquis, Dept. of Justice, Washington, D.C., Perry W. Morton, Asst. Atty. Gen., Charles D. Read, Jr., U.S. Atty., Atlanta, Ga., Slaton Clemmons, Asst. U.S. Atty., Atlanta, Ga., for appellee.
Before TUTTLE, CAMERON and WISDOM, Circuit Judges.
PER CURIAM.


1
We have carefully considered the contentions of appellants, appearing pro se.  The trial was carefully conducted by the able trial judge under difficult circumstances.  We find no error.


2
The judgment is affirmed.